IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00314-CV
                                  No. 10-12-00315-CV

DAVID JONES, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 54th District Court
                           McLennan County, Texas
                   Trial Court Nos. 1986-679-C and 2003-964-C


                            MEMORANDUM OPINION


       The Clerk of this Court notified Appellant by letters dated November 7, 2012 that

the Court has not received the docketing statement in these appeals and warned

Appellant that if the docketing statements were not filed within 21 days from the date

of those letters, these appeals would be dismissed without further notification.

       Because the docketing statements have not been filed, these appeals are

dismissed. TEX. R. APP. P. 42.3(b), (c).
                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed December 27, 2012
[CV06]




Jones v. State                                                 Page 2